Citation Nr: 1136494	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  10-10 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether new and material evidence has been received to reopen the claim for service connection for bilateral hearing loss disability, and if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1946 to January 1948.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in May 2009, a statement of the case was issued in February 2010, and a substantive appeal was received in March 2010.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral hearing loss disability, on its merits, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In November 2007, the RO denied the Veteran's claim for service connection for bilateral hearing loss disability.  The Veteran did not appeal.

2.  Since then, evidence that, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim and is neither cumulative nor redundant of previously considered evidence has been received. 


CONCLUSIONS OF LAW

1.  The November 2007 RO decision denying service connection for bilateral hearing loss disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  The criteria to reopen the claim for service connection for bilateral hearing loss disability are met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veteran's service treatment records are not contained in his claims folder.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The following analysis has been undertaken with this heightened duty in mind.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

For VA compensation and pension purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  

The current application to reopen was received in October 2008.  Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108.  Applicable 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

The RO last denied service connection for bilateral hearing loss disability in November 2007.  The Veteran was notified of this decision and did not appeal; therefore, it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The Veteran applied to reopen in October 2008, and has appealed the RO's May 2009 decision finding that new and material evidence has not been received.  

In November 2007, the basis for denying the claim was that the RO had received no evidence of hearing loss related to the Veteran's service.  At the time of decision, service treatment records had been unavailable.  The Veteran had not provided any medical evidence showing that he had hearing loss disability as defined by 38 C.F.R. § 3.385.  In fact, no audiometric evidence had been submitted.  Since then, there is a March 2009 VA examination report showing that the Veteran has hearing loss disability as defined by 38 C.F.R. § 3.385.  Additionally, the Veteran submitted an October 2008 letter from C.A.R. indicating that the Veteran had been assigned to a 90-mm shore battery and practiced with the 90-mm out at sea and had had ear aches after gunnery practice.  Furthermore, in May 2009, the Veteran indicated that he had been a Marine gunner in the South Pacific without proper ear protection.  This evidence relates to unestablished facts necessary to substantiate the claim and is neither cumulative nor redundant of evidence previously considered.  Therefore, it is new and material evidence.  38 C.F.R. § 3.156.  Since new and material evidence has been received, the claim is reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the claim for service connection for bilateral hearing loss disability is reopened.  




REMAND

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

The Board acknowledges that the lack of any evidence currently that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet.App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

Service treatment records are said to be unavailable and it is unclear whether the Veteran experienced hearing loss symptoms in service.  This will be clarified.  Moreover, there is no diagnosis of record of hearing loss until the March 2009 VA examination report.  A mild to severe or profound hearing loss disability meeting the requirements of 38 C.F.R. § 3.385 is shown for each ear in the March 2009 VA examination report and the Veteran indicated at the time that his wife had complained about his hearing for 20-30 years and that his hearing had become worse over the years.  He also indicated that he had had tinnitus ever since gunnery practice in service.  

The examiner concluded that the Veteran's hearing loss was less likely than not related to service, stating that it had occurred post-service and that it was not apparent after years of post-service occupational noise exposure.  The Board is unable to view this opinion as sufficient to allow for informed appellate review.  It is not necessary that hearing loss disability be shown during service.  Rather, as noted in Hensley, evidence of a decrease in hearing acuity during service, together with evidence of noise exposure, may form a sound basis to link the hearing loss to service.  Under these particular circumstances, further development of the medical evidence is necessary.

Beforehand, however, attempts should be made to obtain any medical records mentioning hearing loss prior to March 2009.  Moreover, another attempt to obtain the Veteran's service treatment records should be made.  A February 2007 letter states that they were not able to be located.  However, an April 2007 letter indicates that they were sent to the RO.  

Accordingly, the case is REMANDED for the following actions:

1.  Clarify whether the Veteran's service treatment records are available, and if so, incorporate them into his claims folder.  If they are not available, this should be made clear.  Also, make arrangements to obtain any and all medical records containing mention of hearing loss prior to March 2009. 

2.  Thereafter, schedule the Veteran for an appropriate VA examination.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  The examiner should review the Veteran's claims folder, examine the Veteran, and render an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any of the Veteran's current bilateral hearing loss disability is causally related to the Veteran's active duty service.  In this regard, the examiner should assume exposure to load noise during service.  The examiner should furnish a detailed rationale with reference to all available pertinent hearing test results from during and after service.  The Veteran should be questioned regarding any hearing loss symptoms that occurred in service, how long they lasted, what their effect was on his ability to communicate, etc., and his responses should be recorded in the examination report, considered as true by the examiner unless his service treatment records are obtained and refute them, and taken into account in the formulation of the examiner's opinion.  

3.  Thereafter, the RO should review the expanded record and determine if service connection for bilateral hearing loss disability is warranted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be given the opportunity to respond thereto.

The case should then be returned to the Board for appellate review.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


